ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Signature Performance, Inc.                 )      ASBCA Nos. 61459, 61460
                                            )
Under Contract No. FA8052-l 5-D-0003        )

APPEARANCE FOR THE APPELLANT:                      Mr. Allen Frederickson
                                                    President/CEO

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Christopher M. Judge, Esq.
                                                   Maj Michelle E. Gregory, USAF
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: January 28, 2019



                                                               CATES-HARMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61459, 61460, Appeals of Signature
Performance, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                                                            f
                                                 Board of Contract Appeals